DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 5-6, 9-10, 13-14 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 4, 7-8, 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2016/0127847) in view of Lee et al. (US 20160104491).
Regarding claims 4, 11 and 12, Shi discloses a method for decoding audio data and metadata (Paragraph: 0046:Shi discusses a techniques for encoding and decoding the necessary information (metadata) ), comprising: receiving, by a media device configured to connect with a plurality of speakers at a media consumption site (Paragraphs: 0007 and 0048: Shi discusses how the number of channels of speakers and the speaker arrangement on the reproducing side are determined in advance; and sounds are output from the respective speakers with appropriate gains; and how the audio signals of channels and the metadata of these audio signals are supplied to a reproduction device, and the reproduction device controls sound reproduction based on the metadata and the audio signals), an object-based audio item of the audio data and the metadata (Paragraphs: 0050, 0197, 0206-0222 and fig.8: Shi discusses how the extracting unit extracts the metadata and the audio signals from the received bit stream and decodes the metadata; and how the input audio signal(s) of one or more channels can be reproduced by one or more reproduction speakers placed in one or more desired position), wherein the metadata includes positional information for rendering the object-based audio item (Paragraphs: 0049, 0077 and 0163: Shi discusses how in the location information about the reproduction speakers, the information included in the metadata); receiving, by the media device, speaker configuration information indicating positions of the plurality of speakers at the media consumption site (Paragraphs: 0049, 0077 and 0163: Shi discusses how a system indicate the positions of the respective reproduction speakers, and supplied to the reproduction device; and how in the location information about the reproduction speakers, the information included in the metadata); determining, by the media device, an adjusted gain value for the object-based audio item based on the speaker configuration information (Paragraphs: 0119-0121 and 0127-0129: Shi discusses how the reproduction gains obtained in the process are corrected in accordance with the position of the nth reproduction speaker); rendering, by the media device, the object-based audio item into channel based loudspeaker signals for the plurality of speakers (Paragraph: 0007: Shi discusses how a system determine the number of channels and the speaker arrangement on the sound source side, and the number of channels of speakers and the speaker arrangement on the reproducing side in advance), the speaker configuration information, and the adjusted gain value for the object-based audio item (Paragraphs: 0167 and 0195-0197).     
Shi discloses the invention set forth above but does not specifically points out “wherein the rendering is based on the positional information for the object-based audio item”
Lee however discloses a system wherein the rendering is based on the positional information for the object-based audio item (Paragraphs: 0093 and 0145: Lee discusses how the position information as information relative to the position of a speaker; and how the position information for the sound scene is represented by relative information from speakers corresponding to output channels).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Shi, and modify a system wherein the rendering is based on the positional information for the object-based audio item, as taught by Lee, thus generating object movement route based on the received object location information; and routing an object movement based on the received object location information, as discussed by Lee. 
Considering claims 7 and 15, Shi discloses the method of claims 4 and 12, wherein the object-based audio item is one of a plurality of object audio items, and wherein another gain value of the object-based audio item is further adjusted based on a mix of the plurality of object audio items (Paragraphs: 0094-0095, 0150 and 0154: Shi discusses how a system performs gain adjustment on the audio signal based on the metadata, and supplies the resultant audio signal to speakers 12-1 through 12-N; and discusses the reproduction gain MixGain(m, n) of the nth reproduction speaker with respect to the audio signal of the channel m corresponding to the mth ideal speaker).  
Considering claims 8 and 16, Shi discloses the method of claims 7 and 15, wherein the another gain value is based on a preselected value by a user (Paragraphs: 0102-0103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                10/31/2022